Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered July 30, 1998, convicting defendant, after a jury trial, of rape in the first degree, and sentencing him to a term of 3V2 to 7 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The record supports the court’s finding that there was no violation of Payton v New York (445 US 573) since the police entry into defendant’s apartment was based on the consent of a person who reasonably appeared to have authority to consent. The complainant expressly stated the basis for her authority to consent, namely, that she lived in the apartment, and the circumstances were not such as to obligate the police to inquire further (see, People v Adams, 53 NY2d 1, 9-11, cert denied 454 US 854). Therefore, suppression of defendant’s voluntary statements was properly denied.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given the complainant’s background and the minor inconsistencies in her testimony, were properly considered by the jury and there is no basis upon which to disturb its determinations.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Williams, P.J., Tom, Saxe, Rosenberger and Wallach, JJ.